Rumsey, J. (dissenting):
That the commissioner of public buildings, lighting and supplies did all in his power to make a contract for lighting with the plaintiff, in the manner and for the time required by the statute, and that so far as he could he took every step necessary for that purpose is conceded. It is also conceded that he was prevented from carrying the contract into effect by the failure of the municipal assembly to pass a general ordinance regulating the making of such contracts, and by its refusal to approve this particular contract without giving any valid reason so that the contract might be amended. It is also conceded that upon the verbal request of the commissioner the plaintiff furnished lights for the time during which it claims to be paid, although the statute authorizing contracts for lighting requires them to be made in a particular way and for a particular time, and this was not done. (Greater New York Charter, §§ 419, 587.) And the law seems to be settled that, where the mode of contracting is specially and plainly prescribed and limited, that mode is exclusive and must be pursued or the contract will not bind the corporation. (Dillon Mun. Corp. § 449, and cases cited.) But it is sought to hold the city liable for what was furnished upon the theory that the lighting was absolutely essential for its safety, and that an emergency had arisen, therefore, which made it necessary that such lighting be had, although the mode prescribed by statute could not be followed. But there was no emergency. The matter was not a casus omisstis. *37The statute had provided for such contracts and had limited the manner of making them. An honest effort was made by the commissioner to do his duty. He was prevented by the negligence and obstinacy, or worse, of the municipal assembly, and by nothing else. Such a condition of affairs does not raise an emergency which authorizes the city officials to disregard the statute and permit them to impose a liability upon the city outside of the power granted by law. If an emergency was thus to be created all that would be necessary to break down all statutory requirements with regard to the furnishing of light or water or protection against fire, would be that some official of the corporation should refuse to perform his duty, and in such cases, if the contention of the plaintiff is correct, any law prescribing the manner in which contracts should be made would practically be repealed, and the delinquent officer would have a free hand and could bind the city by any contract he chose to make. Such cannot be the rule of law. (Dillon Mun. Corp. § 449.)
Neither the case of Harlem Gas Co. v. Mayor (33 N. Y. 309) nor the other cases cited authorize any such contention. Indeed I do not believe that a liability can be imposed upon a municipal corporation in any manner except in that provided by statute, however grave an emergency may arise. The powers of municipal corporations are fixed by the law. So far as governmental duties are " imposed upon them the statute not only prescribes the duties, but the manner of their execution, and I can see no reason why their powers in regard to these matters should be extended or the prescribed manner of their execution abandoned, because the Legislature has forgotten or has not seen fit to provide •for an unforeseen emergency. There is no rule of law, constitutional or otherwise, that I am aware of which would authorize any official, from the President of the United States down, to assume any power which the law has not given to him. It is quite true that more than one occasion has arisen in our history where a serious emergency has arisen, to meet which no statutory provision had been made; but I am not aware that in any of these cases the power which was assumed by an executive officer was supposed to have been properly exercised, and whenever it was assumed, so far as my reading goes, he either acted upon his private responsibility, or having assumed to act by virtue of his office, he procured a ratifica*38tión of his action by the legislative' power as soon as practicable. One of these occasions was when it became necessary to provide, in view of a threated epidemic of cholera, extraordinary accommodations for the persons who had been quarantined at this port. No provision had been made for any such thing. But it was not supposed that either the State or the city had power to make such provision, and it was made by the Governor acting personally and-using his own money and relying upon the Legislature to indemnify him afterwards, which was done.
There can be no stronger illustration of the proposition which I have advanced. Another instance was the action of the President of the United States in 1861 in suspending the writ of habeas corpus in the face of a grave 'emergency which threatened the very existence of the government. While undoubtedly the exercise of an executive function which he was able to carry out only by a proclamation which he could enforce because he had the army at his back, yet he procured a ratification by that body of his act, for the reason, if 1 recollect rightly, that he had usurped the power which the law did not give him. (Ex parte Merryman, Taney C. C. Dec. 243, 266, et seq.) Many other instances might be cited both in England and in this country, but it is unnecessary to enlarge upon this point because in this case there was no emergency. There can be no doubt, it seems to me, that the action of the commissioner could not bind the city, and the court is bound so to adjudge. When the municipal assembly obstinately refused to perform the duty which the law had imposed upon it, and thereby put it out of the power of the commissioner to provide for the lighting of the streets, it would have been far better that the people of this city should have felt the inconvenience that resulted from it in order that they might be induced to visit their indignation upon the men who were responsible, rather than that this plaintiff; should lose its money or that the courts should be asked to ratify an illegal contract. Such ratification is within the power of the Legislature alone, and in so just a case as this there can be no doubt that that body will speedily relieve the plaintiff, and make provision that such a situation cannot arise again.
Judgment ordered for plaintiff, without costs.